NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED



                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



GAWKER MEDIA, LLC, NICK DENTON,   )
and A. J. DAULERIO                )
                                  )
           Petitioners,           )
                                  )
BLOGWIRE HUNGARY SZELLEMI         )
ALKOTÁST HASZNOSÍTÓ, KFT,         )
                                  )
           Specially appearing    )
           Petitioner,            )
                                  )
v.                                )                  Case Nos. 2D14-5591
                                  )                            2D15-1259
TERRY GENE BOLLEA, professionally )
known as HULK HOGAN,              )                      CONSOLIDATED
                                  )
           Respondent.            )
_________________________________ )

Opinion filed October 7, 2015.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Pamela A.M.
Campbell, Judge.

Gregg D. Thomas and Rachel E. Fugate of
Thomas & LoCicero PL, Tampa, and Seth
D. Berlin and Alia L. Smith of Levine
Sullivan Koch & Schultz, LLP, Washington,
District of Columbia, for Petitioners.
Kenneth G. Turkel and Christina K.
Ramirez of Bajo Cuva Cohen & Turkel,
P.A., Tampa, and Charles J. Harder and
Douglas E. Mirell of Harder Mirell & Abrams
LLP, Los Angeles, California, for
Respondent.


PER CURIAM.

             These consolidated cases are dismissed as moot. See Gawker Media,

LLC v. Bollea, 170 So. 3d 125 (Fla. 2d DCA 2015).



NORTHCUTT, CASANUEVA, and CRENSHAW, JJ., Concur.




                                          2